           Case 1:21-cv-01014-SKO Document 11 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CODY DIJKSTRA,                                  Case No. 1:21-cv-01014-SKO (PC)

12                        Plaintiff,
                                                      ORDER DIRECTING THE CLERK OF
13             v.                                     THE COURT TO CLOSE CASE

14    CAMPOS, et al.,
15                        Defendants.
16

17            Plaintiff Cody Dijkstra has filed a notice of voluntary dismissal pursuant to Federal Rule

18   of Civil Procedure 41(a)(1). (Doc. 10.) Under the rule, a “plaintiff may dismiss an action without

19   a court order by filing . . . a notice of dismissal before the opposing party serves either an answer

20   or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a notice of dismissal

21   under Rule 41(a)(1) is properly filed, no order of the court is necessary to effectuate dismissal; the

22   dismissal is effective automatically. Com. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078

23   (9th Cir. 1999).

24   ///

25   ///

26   ///

27   ///

28   ///
       Case 1:21-cv-01014-SKO Document 11 Filed 09/01/21 Page 2 of 2


 1            Because Plaintiff has filed a notice of dismissal, and no opposing party has filed an

 2   answer or a motion for summary judgment, this action has terminated. Accordingly, the Court

 3   DIRECTS the Clerk of the Court to close this case.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     August 31, 2021                                  /s/ Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
